PER CURIAM:
Christopher Green, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2000) petition, without prejudice, under 28 U.S.C. § 1915 (2000). We have reviewed the record and find no reversible error. Therefore, although we grant the motion to amend, we affirm on the reasoning of the district court. See Green v. LaManna, No. CA-05-737-18BD (D.S.C. Mar. 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED